PER CURIAM.
Charles Bausley appeals the district court’s1 dismissal of his 42 U.S.C. § 1983 action claiming defendant jail personnel violated his constitutional rights by moving him to a different cell after a fight, without letting him present his version of the incident, and by seizing property from his cell. Having carefully reviewed the record, we conclude dismissal was proper for the reasons the district court stated. See Sandin v. Conner, 515 U.S. 472, 486, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995); Hudson v. Palmer, 468 U.S. 517, 525-36, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984). Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Jimm Larry Hendren, Chief Judge, United States District Court for the Western District of Arkansas, adopting the report and recommendations of the Honorable Beverly Stites Jones, United States Magistrate Judge for the Western District of Arkansas.